Citation Nr: 0821944	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1994 to January 
1995, from September 1999 to May 2000, from October 2001 to 
October 2002, and from February 2003 to January 2004.  

The issue of service connection for the right ear hearing 
loss is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  



FINDINGS OF FACT

The veteran currently is not shown to have left ear hearing 
loss for VA compensation purposes.  



CONCLUSION OF LAW

The claim of service connection for left ear hearing loss 
must be denied by operation of law.  38 U.S.C.A. § 1110, 
1112, 5103, 5103(A), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159, 3.303, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
left ear hearing loss, and no further assistance is required 
to comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claim in this regard.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Prinicpi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
September 2004 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter, the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic disease of 
the central nervous system such as sensorineural hearing loss 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for hearing loss when the 
threshold for any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the threshold at 
three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran asserts that he developed hearing problems in 
service.  However, he has presented no medical evidence to 
show current left ear hearing loss related thereto, despite 
the fact that he was notified of the requirement of such 
evidence in the January 2004 "duty to assist" letter.  

In this regard, the veteran had no demonstrated hearing loss 
during service.  A December 2003 in-service hearing exam 
demonstrated decibel losses of 10, 0, 15, 15, and 25 in the 
requisite frequencies. 

Subsequent to service, the Board notes that the February 2004 
VA testing showed decibel losses of 10, 5, 10, 15 and 20 at 
the requisite frequencies with a discrimination ability of 96 
percent correct in the left ear.  

These results do not meet the criteria for hearing disability 
in accordance with the provisions of 38 C.F.R. § 3.385.  
Accordingly, this claim must be denied by operation of law.  



ORDER

The claim of service connection for left ear hearing loss is 
denied.



REMAND

At the outset, the Board notes that the veteran's MOS was 
Military Police and that he was frequently exposed to the 
noise of a firing range.  The veteran also claims that he was 
exposed to jets, airplanes, and other noises, some of which 
were experienced without hearing protection.

As noted, service connection may be granted for hearing loss 
when the threshold for any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
threshold at three of these frequencies are 26 or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran is shown to have had right ear hearing loss 
during service.  In a March 2000 service record, the veteran 
was shown to have hearing within normal limits.  
Subsequently, however, in a July 2003 service record, the 
veteran demonstrated a right ear hearing loss at the 2000 (30 
decibels), 3000 (30 decibels), and 4000 frequencies (35 
decibels).  

In a December 2003 in-service audiogram, the veteran also 
demonstrated right ear hearing loss at 2000 (30 decibels), 
3000 (30 decibels), and 4000 frequencies (35 decibels).  

The VA physician told the veteran that he had lost a 
significant amount of hearing since the examination in 2000 
and recommended that the veteran seek additional care for his 
hearing loss.  The examiner also noted that the veteran was 
"routinely noise exposed."  

Subsequent to service, in January 2004, the veteran received 
a VA examination.  The examiner found that the veteran's 
right ear hearing was within normal limits and opined that 
the veteran had normal hearing, bilaterally, and did not 
require additional treatment.  The examiner noted that he did 
not review the veteran's claims file or service medical 
records.  

In this regard, the Board notes that the probative value of a 
medical opinion largely depends upon the extent to which such 
an opinion was based on a thorough review of a veteran's 
medical history, as contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).   

Given this conflicting evidence, the Board finds that a more 
contemporaneous VA examination is necessary to determine if 
the veteran currently has right ear hearing loss that is 
etiologically related to his service.


Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed right 
ear hearing loss since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his 
claim.   

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed right ear 
hearing loss.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies, to 
include pure tone threshold testing and 
the Maryland CNC speech audiometric test, 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current right ear 
hearing disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due to noise 
exposure during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for right ear hearing 
loss should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


